LEMMON, Justice,
concurring.
The record does not establish beyond a reasonable doubt that defendant attempted to take anything of value from the victim either before or after the shooting. Therefore, the evidence is insufficient to support *974a verdict of first degree murder under the 1973 statute.
However, the record clearly supports a finding of a specific intent to kill, and the jury, by returning a first degree murder verdict, necessarily found that defendant had a specific intent to kill. The jury therefore made the necessary findings for a second degree murder verdict. The case should be remanded for entry of a judgment of conviction of second degree murder and for resentencing. State v. Byrd, 385 So.2d 248 (La.1980). Nevertheless, since defendant has already been sentenced as though he had been convicted of second degree murder, the question is academic, and I merely concur in the result. See State v. Roberts, 340 So.2d 263 (La.1976); State v. Jenkins, 340 So.2d 157 (La.1976).